DETAILED ACTION
The response filed January 28, 2021 has been entered.
Claims 2-5 and 17-24 are cancelled.
Claims 1 and 6-16 are pending.
Claims 6-16 are withdrawn.
Claim 1 is examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vainstein et al. U.S. Patent Application Publication No. 20140331360, published Nov. 6, 2014.
Claim 1 as currently amended is drawn to a method for modifying a target site in the genome of a tobacco plant cell, the method comprising: introducing a nucleic acid encoding a functional editing component into the tobacco plant cell, wherein the functional editing component is a tobacco mosaic virus (TMV) encoding a meganuclease, and wherein the meganuclease introduces a modification at the target site in the genome of the tobacco plant cell such that the tobacco plant cell does not have heterologous DNA inserted into the modified genome.
Vainstein et al. teach a method of generating genotypic variation in a genome of a plant, the method comprising introducing into a plant or plant cell at least one viral expression vector encoding at least one chimeric nuclease which comprises a DNA binding domain, a nuclease and a localization signal to a DNA-containing organelle, wherein the DNA binding domain mediates specific targeting of the nuclease to the genome of the plant, thereby generating genotypic variation in the genome of the plant (abstract; paragraphs [0003], [0013], [0022]). The plant or plant cell may tobacco (paragraphs [0058], [0059], [0120], [0122]). The at least one chimeric nuclease may be a meganuclease (paragraph [0145]). The viral expression vector may be a tobacco mosaic virus (TMV) (paragraphs [0171]-[0174]). Vainstein et al. also teach that Viral expression systems are considered transient expression systems as the viral vectors are not .

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive. 
Applicant traverses the Rejection of the Claims Under 35 USC § 102. 
Applicant notes that claim 1 recites, inter alia, a functional editing component is a tobacco mosaic virus (TMV) encoding a meganuclease, wherein the meganuclease introduces a modification at the target site in the genome of the tobacco plant cell such that the tobacco plant cell does not have heterologous DNA inserted into the modified genome. Applicant respectfully submits that Vainstein does not anticipate claim 1 because Vainstein does not teach every limitation of claim 1. 
Applicant first maintains that Vainstein does not describe or suggest a plant cell that does not have heterologous DNA inserted into the modified genome. Applicant observes that the Office Action cited Vainstein for teaching that viral expression systems are transient systems, and Applicant maintains that while Vainstein does provide that viral expression systems are considered transient systems because viral vectors are not integrated into the host of the genome, Vainstein does not describe or suggest a method for modifying a target site in the genome of a tobacco plant cell such that the plant cell does not have heterologous DNA inserted into the modified genome. Applicant maintains that Vainstein instead describes throughout the specification how transient viral expression systems are used to insert foreign (heterologous) DNA into plant cells. Applicant points out, for example, that Vainstein explains that transient 
Conversely, Applicant maintains that the invention claimed here recites the use of a TMV-based vector such that the tobacco plant cell does not have any heterologous DNA inserted into the modified genome, and that Applicant’s system does not result in the transfer of any heterologous DNA into the nucleus, because all TMV and meganuclease RNA sequences are present in the plant cell cytoplasm where they are translated into functional proteins. Applicant maintains, thus, that a plant infected with a TMV encoding a meganuclease can be cultured to produce seeds comprising an edit generated by the meganuclease at the target site of the plant genome induced by expression of the meganuclease, and that when the plant is cultured and allowed to produce seeds having an edit at a genomic target site, the seeds can undergo embryo rescue and can be cultured to produce a modified plant without any heterologous genetic material.
Applicant first maintains secondly that the rejection is improper because Vainstein is non-enabling with respect to the claimed subject matter. Applicant observes that the Office 
Applicant further submits that although Vainstein identifies several nucleases and viral vectors, Vainstein does not teach or suggest a method using a TMV encoding a meganuclease. Applicant maintains that the thrust of Vainstein is limited to the use of zinc finger domains and the FokI nuclease in the TRV2 vector lacking the 2b sequence of SEQ ID NO:43, and Applicant points out that the TRV- and TMV-based systems differ significantly, and that meganucleases confer significant advantages over ZFNs. Applicant points out that TMV is 

Applicant's arguments are not persuasive. 
With respect to Applicant’s assertion that Vainstein does not describe or suggest a plant cell that does not have heterologous DNA inserted into the modified genome because Vainstein describes throughout the specification how transient viral expression systems are used to insert foreign (heterologous) DNA into plant cells, and because Vainstein explains that transient transformation can be achieved by Agrobacterium-mediated gene transfer which results in plant cells with heterologous DNA inserted into the modified genome, Applicant is not persuasive. First, the teachings of Vainstein are not limited to transient transformation being achieved by Agrobacterium-mediated gene transfer alone, because Vainstein teaches other methods of transient transformation that would not result in plant cells with heterologous DNA inserted into 
With respect to Applicant’s assertion that the rejection is improper because Vainstein is non-enabling with respect to the claimed subject matter, because Vainstein merely provides a meganuclease and a TMV vector among a laundry list of known nucleases and viral vectors that is an invitation to investigate other combinations of nucleases and viral vectors with no expectation of success, Applicant is not persuasive. The Examiner maintains that Vainstein clearly and explicitly envisions the use of a genus of viral expression vectors to express a genus nucleases to generate genotypic variation in a genome of a plant. In this regard the Examiner also points out that Vainstein makes reference to a limited number of viral expression vectors (CaMV, TMV BV, TRV) already know to be useful for the transformation of plant hosts as representative of this genus of viral expression vectors, as well as a limited number of nucleases (restriction enzymes including FokI, SceI, I-CeuI, artificial meganucleases, modified meganucleases, homing nucleases; topoisomerases including DNA gyrase, eukaryotic 
With respect to Applicant’s assertion that although Vainstein identifies several nucleases and viral vectors, Vainstein does not teach or suggest a method using a TMV encoding a meganuclease, because the thrust of Vainstein is limited to the use of zinc finger domains and the FokI nuclease in the TRV2 vector lacking the 2b sequence of SEQ ID NO:43, Applicant is not persuasive. The Examiner maintains that the teachings of Vainstein are not limited to the use of zinc finger domains and the FokI nuclease in the TRV2 vector lacking the 2b sequence of SEQ ID NO:43, because Vainstein clearly and explicitly envisions the use of a genus of viral expression vectors to express a genus nucleases to generate genotypic variation in a genome of a plant. The Examiner further maintains that Vainstein clearly and explicitly teaches that the nuclease may be a meganuclease (paragraph [0145]), and that the viral expression vector may be a tobacco mosaic virus (TMV) (paragraphs [0171]-[0174]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honig et al. (Transient Expression of Virally Delivered Meganuclease In Planta Generates Inherited Genomic Deletions. Mol Plant. 2015 Aug;8(8):1292-4. Epub 2015 Apr 8) in view of Vainstein et al. (Permanent genome modifications in plant cells by transient viral vectors. Trends Biotechnol. 2011 Aug;29(8):363-9. Epub 2011 Apr 30) and Matoba et al. (Recombinant protein expression in Nicotiana. Methods Mol. Bio.  2011;701:199-219).

Honig et al. teach a method for modifying a target site in the genome of a tobacco plant cell, the method comprising introducing a nucleic acid encoding a functional editing component into the tobacco plant cell, wherein the functional editing component introduces a modification at the target site in the genome of the tobacco plant cell, wherein the functional editing component comprises an endonuclease that is a meganuclease. Honig et al. also teach that the delivery of nucleases by plant RNA viruses is attractive because plant RNA viruses typically do not integrate into the plant genome and therefore can produce mutated plants that are not classified as transgenic (abstract).
Honig et al. do not teach introducing a nucleic acid encoding a functional editing component into the tobacco plant cell, wherein the functional editing component is a tobacco mosaic virus (TMV) encoding a meganuclease.
Vainstein et al. teach that indirect delivery of endonucleases into target cells by viral vectors provides a non-transgenic approach to the production of mutated plants via genome editing (abstract). Vainstein et al. also teach that virus-aided gene expression systems that utilize virus-based vectors have previously proven useful for the transient expression of various genes in plant cells, and that viral vectors hold great promise for the efficient and simple delivery of 
Matoba et al. teach that Tobacco Mosaic Virus (TMV) is among the many RNA plant virus vectors that have been engineered and used for the transient expression of foreign proteins in Nicotiana (tobacco) plants (pages 203-206).
Given the teachings of Honig et al. that a target site in the genome of a tobacco plant cell can be modified by introducing a nucleic acid encoding a functional editing component that is a meganuclease into the tobacco plant cell, given the teachings of Vainstein et al. that virus-based vectors that have previously proven useful for the transient expression of various genes in plant cells can be used to deliver endonucleases to plant cells in order to produce nontransgenic mutated plants, and given the teachings of Matoba et al. that Tobacco Mosaic Virus (TMV) is among the many plant virus vectors that have been engineered and used for the transient expression of foreign proteins in Nicotiana (tobacco) plants, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a tobacco mosaic virus (TMV) vector to introduce a nucleic acid encoding a meganuclease into the tobacco plant cell in order to produce a non-transgenic (does not have heterologous DNA inserted into the modified genome) tobacco plant cell having a modification at a target site in its genome. One skilled in the art would have been motivated to do so in order to modify a target site in the genome of a tobacco plant cell without creating a tobacco plant cell that is also transgenic. One skilled in the art would have had a reasonable expectation of success, given the success of Honig et al. in modifying a target site in the genome of a tobacco plant cell by introducing a nucleic acid encoding a functional editing component that is a meganuclease into the tobacco plant cell, and given the success of others in using a tobacco mosaic virus prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive. 
The Rejection of the Claims Under 35 USC § 103 Is Traversed
Applicant respectfully traverses this rejection, and maintains that the Office Action has not provided a prima facie case of obviousness. Applicant maintains that  the cited references, alone and in combination, fail to disclose the presently claimed invention or provide a motivation to combine the references or a reasonable expectation of success for the claimed invention which requires, in part, a TMV encoding a meganuclease, wherein the meganuclease introduces a modification at the target site in the genome of the tobacco plant cell such that the tobacco plant cell does not have heterologous DNA inserted into the modified genome. 
Applicant observes, as the Office Action acknowledged, that Honig discloses the use of TRV rather than TMV. Id. Applicant maintains, as discussed in detail in response to the rejection under 35 USC § 102, that TRV vectors are very different from TMV vectors. Applicant also points out that, as previous discussed here and in Applicant’s Office Action Response of May 05, 2020, the Agrobacterium-mediated infection (i.e., “Agro-launch”) approach described in Honig would result in the incorporation of Agrobacterium T-DNA genes, virus genes, and the gene editing genes into the plant’s nuclear DNA. Applicant maintains that Honig thus does not 
Applicant also maintains that Vainstein (2011) fails to cure the deficiencies of Honig. Applicant maintains that Vainstein (2011) describes the use of viral vectors for the delivery of molecular scissors into plants, and notes that the Office Action relies on Vainstein (2011) to teach that virus-based vectors previously proven useful for transient expression of various genes can be used to deliver endonucleases to plant cells to produce nontransgenic mutated plants. Applicant also points out that the only viral vector described in Vainstein (2011) is TRV, and maintains that thus Vainstein (2011) fails to teach that the dissimilar TMV vector system could be used to deliver meganucleases. Applicant further maintains that while Vainstein identifies meganucleases as a potential tool for generating genomic double-stranded breaks (DSBs), the discussion in Vainstein related to viral vector delivery of endonucleases is limited to TRV-based delivery of ZFNs, and Applicant points out that, as discussed above, meganucleases confer significant advantages over ZFNs.
Applicant additionally maintains that Matoba fails to cure the deficiencies of Honig and Vainstein. Applicant notes that, as acknowledged by the Office Action, Matoba identifies TMV as one of the many plant virus vectors that has been engineered and used for the transient expression of foreign proteins, but Applicant maintains that Matoba does nothing to teach or suggest the use of TMV-based vector systems for the delivery of any endonuclease, let alone meganucleases. Applicant further maintains that Matoba teaches that “transient expression in Nicotiana plants is performed by the use of engineered infectious plant viruses or Agrobacterium-mediated DNA transfer (agroinfiltration.)”, and that Matoba explains a “limitation of the infectious TMV vector systems is that expression of proteins larger than 50 
Applicant further maintains that the Office Action failed to provide sufficient motivation to combine the cited references, but rather asserted in a conclusory that one skilled in the art would have been motivated to combine the teachings of Honig, Vainstein (2011), and Matoba “to modify a target site in the genome of a tobacco plant cell without creating a tobacco plant cell that is also transgenic.”. Applicant maintains that both Honig and Vainstein (2011) expressly promote the advantages of using TRV vector systems to modify the genome of a tobacco plants, and that, as explained above, the TRV vector system is dissimilar to the TMV vector system of Applicant’s invention. Applicant observes that, as acknowledged by the Office Action and taught by Matoba, TMV is merely one of the many plant virus vectors that has been engineered and used for transient expression of foreign proteins, but maintains that Matoba is merely a general review of the field, and is focused on the use of transient expression systems to produce recombinant protein biopharmaceuticals. Applicant maintains Thus that  Matoba does nothing to teach or suggest how TMV-based vector systems could be used to modify a target site in the genome of a tobacco plant cell using a meganuclease without creating a tobacco plant cell that is also transgenic, and that therefore there would be no motivation to combine Honig or Vainstein (2011) with Matoba to arrive at the specific combination of features claimed.
Applicant also maintains that The Office Action failed to provide support that even if the references were combined that there would be a reasonable expectation of success to arrive at the claimed method. Applicant points out that the TRV vector systems described in Honig and 

Applicant's arguments are not persuasive. 
With respect to Applicant’s observation that Honig discloses the use of TRV rather than TMV, and Applicant’s assertion that the Agrobacterium-mediated infection (i.e., “Agro-launch”) approach described in Honig would result in the incorporation of Agrobacterium T-DNA genes, virus genes, and the gene editing genes into the plant’s nuclear DNA, Applicant is not persuasive because Honig was not relied on for any specific teaching regarding the use of a TRV viral vector, or the delivery of any viral vector by Agroinfiltration. Honig was cited for the general teaching that nucleases such as meganucleases can be delivered to plant cells such as tobacco plant cells using viral vectors including RNA viral vectors for the purpose of modifying a target site in the genome. Honig was also cited for the general teaching that that the delivery of nucleases by plant RNA viruses is attractive because plant RNA viruses typically do not integrate into the plant genome and therefore can produce mutated plants that are not classified as transgenic.
With respect to Applicant’s assertion that Honig thus does not disclose or suggest a tobacco plant cell that does not have heterologous DNA inserted into the modified genome as recited in claim 1, Applicant is not persuasive because while Honig may not exemplify a tobacco 
With respect to Applicant’s assertion that the only viral vector described in Vainstein (2011) is TRV, and that Vainstein (2011) fail to teach that the dissimilar TMV vector system could be used to deliver meganucleases, Applicant is not persuasive because while Vainstein (2011) do not explicitly teach the TMV vector system, Vainstein (2011) implicitly teach that the dissimilar TMV vector system, as well as other dissimilar viral vector systems, could be used to deliver nucleases such as meganucleases to plant cells, because Vainstein (2011) cite Matoba et al. (Recombinant protein expression in Nicotiana. Methods Mol. Bio.  2011;701:199-219) at page 365 paragraph spanning columns 1 and 2, where Vainstein (2011)  teach that virus-aided gene expression systems that utilize virus-based vectors have previously proven useful for the transient expression of various genes in plant cells, and that viral vectors hold great promise for the efficient and simple delivery of endonucleases into plants. In this regard TMV is among the virus-based vectors have previously proven useful for the transient expression of various genes in plant cells detailed in Matoba et al. Further, meganucleases are among the nucleases identified by Vainstein (2011) in Box 1 at page 364 as being useful for genome engineering in plant cells. The Examiner also disagrees that the discussion in Vainstein related to viral vector delivery of endonucleases is limited to TRV-based delivery of ZFNs, because Vainstein (2011) identify two additional nucleases (meganucleases and TAL effector nucleases)  in Box 1 at page 364 as being useful for genome engineering in plant cells, and because Vainstein (2011) implicitly teach that 
With respect to Applicant’s assertion that Matoba do nothing to teach or suggest the use of TMV-based vector systems for the delivery of any endonuclease, let alone meganucleases, Applicant is not persuasive because Matoba were not relied on for any specific teaching regarding endonucleases. Matoba were relied on for teaching that Tobacco Mosaic Virus (TMV) is among the many RNA plant virus vectors that have been engineered and used for the transient expression of foreign proteins in Nicotiana (tobacco) plants.
With respect to Applicant’s observation that Matoba teach that “transient expression in Nicotiana plants is performed by the use of engineered infectious plant viruses or Agrobacterium-mediated DNA transfer (agroinfiltration.)”, Applicant is not persuasive because the teachings of Matoba regarding the delivery of TMV vectors is not limited to agroinfiltration. Matoba also teach the delivery of TMV vectors by direct inoculation into the leaf as infectious RNA created through in vitro transcription (page 204 first full paragraph), which would not transfer DNA into the nucleus (i.e., the insertion of heterologous DNA into the genome).
With respect to Applicant’s observation that Matoba explain a “limitation of the infectious TMV vector systems is that expression of proteins larger than 50 kDa becomes difficult” but that such a limitation may be overcome by using an Agrobacterium tumefaciens 
With respect to Applicant’s assertion that the Office Action failed to provide sufficient motivation to combine the cited references, Applicant is not persuasive because Honig and Vainstein (2011) do provide sufficient motivation to combine the cited references. The teachings of Honig that a target site in the genome of a tobacco plant cell can be modified by introducing a nucleic acid encoding a functional editing component that is a meganuclease into the tobacco plant cell combined with the teachings of Vainstein (2011) that virus-based vectors, including virus-based vectors that are not TRV vectors, that have previously proven useful for the transient expression of various genes in plant cells can be used to deliver endonucleases, including meganucleases, to plant cells in order to produce nontransgenic mutated plants, as well as the recognition of Matoba by Vainstein (2011), would motivate one skilled in the art to use a tobacco mosaic virus (TMV) vector to introduce a nucleic acid encoding a meganuclease into the tobacco plant cell in order to produce a non-transgenic (does not have heterologous DNA inserted into the modified genome) tobacco plant cell having a modification at a target site in its genome. 
With respect to Applicant’s observation that both Honig and Vainstein (2011) expressly promote the advantages of using TRV vector systems to modify the genome of a tobacco plants, and that the TRV vector system is dissimilar to the TMV vector system of Applicant’s invention, Applicant is not persuasive because the teachings of Honig and Vainstein (2011) are not limited to the use TRV vector systems to modify the genome of a tobacco plants.

With respect to Applicant’s assertion that The Office Action failed to provide support that even if the references were combined that there would be a reasonable expectation of success to arrive at the claimed method, Applicant is not persuasive because the success of Honig in modifying a target site in the genome of a tobacco plant cell by introducing a nucleic acid encoding a functional editing component that is a meganuclease into the tobacco plant cell, and the success of others in using a tobacco mosaic virus (TMV) vector to transiently express foreign proteins in Nicotiana (tobacco) plants, as evidence by Matoba, would provide one skilled in the art with a reasonable expectation of success.
With respect to Applicant’s observation that the TRV vector systems described in Honig and Vainstein (2011) are two RNA component viruses as compared to the single RNA genome of the TMV vector system of Applicant’s invention, and that Applicant’s TMV system would not have been expected to have a similar ability or capacity for packaging and delivering nucleases as the two RNA component TRV vector system described in Honig and Vainstein (2011), .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Remarks

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662